DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-11 in the reply filed on 01 June 2022 is acknowledged. Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 11, the claim recites “wherein aromatics are selected from the group consisting of benzene, toluene, xylene, naphthalene, and coke.” It is unclear whether “aromatics” of claim 11 are the same as “aromatics” of claim 7, because there is no recitation of “the” or “said” to indicate these are the same aromatics. Thus, it is unclear what aromatics are being referred to in claim 11. Also, benzene, toluene, xylene, and naphthalene are typical aromatic products which are desired. However, coke is not always an aromatic, and coke is also not typically a desired product. Thus, it is unclear if “coke” is intended to be part of the list of aromatics, as it is not necessarily true that coke is aromatic, and it is also unclear that coke would be a desired product from a methane aromatization process. 
	For purposes of examination, the Examiner will consider that benzene, toluene, xylene, and naphthalene are the desired products of the dehydroaromatization process, and that coke is an undesired byproduct, based on the instant specification Examples (page 10). The Examiner respectfully requests clarification and amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (CN 110102336) (machine translation).
With regard to claims 7 and 11, Sun teaches a method for aromatization of methane to form benzene (paragraph [0010]) comprising a catalyst comprising a molecular sieve carrier (zeolite support), Fe, and Rh (paragraph [0012]).
With regard to claim 8, Sun teaches a fixed bed reactor and a gas-phase feed (paragraph [0050]). The instant specification recites that a fixed bed reactor is an example of a column, and thus the fixed-bed reactor of Sun is considered to be equivalent to the claimed column.
	With regard to claim 9, Sun teaches that the gas feed comprises Ar along with the methane (paragraph [0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (CN 110102336) (machine translation).
With regard to claim 10, Sun teaches that the temperature of the aromatization is 600-900°C (paragraph [0025]), which overlaps the range of 600 to 800°C of instant claim 10. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. While Sun does not teach the exact range claimed, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        /PHILIP Y LOUIE/Primary Examiner, Art Unit 1772